Citation Nr: 1234613	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for a left wrist injury (minor wrist).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to may 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in February 2009.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In May 2009 and September 2011, the Board remanded the Veteran's increased rating claim for further examination.  This development has been completed and the claim is ready for review.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that the Veteran's left wrist injury (minor), is currently manifested by pain and favorable ankylosis in 20 degrees dorsiflexion.  At no point during the appeal has the Veteran's left wrist been ankylosed at any other position except favorable, or unfavorable in any degree of palmar flexion, or with ulnar or radial deviation.

2.  The Veteran's left wrist exhibits two scars as a result of his service-connected left wrist injury.  One of the Veteran's scars was noted to be painful, however, they were not unstable, due to burns, superficial non-linear, or deep non-linear.   



CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent for a left wrist injury have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. § 4.71a; Diagnostic Code (DC) 5003, 5010, 5214, 5215, 5125 (2011).

2.  The criteria for a separate 10 percent disability rating for a painful scar of the left wrist have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in December 2005, May 2006, and June 2009 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in March 2010 and October 2011.  The Veteran has not indicated that he has received additional treatment for his service-connected left wrist injury.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Rating

The Veteran and his representative contend, in substance, that the Veteran's left wrist injury is more disabling than currently evaluated.  The Board will address whether a higher rating or ratings should have been granted for any time period during the appeal. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating, and continues to the present time.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected left wrist injury is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5214.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 contemplates arthritis due to trauma, while DC 5214 pertains to ankylosis of the wrist.  38 C.F.R. § 4.71a, DCs 5010, 5214. The Board observes that the Veteran is right-hand dominant, and that his left wrist is the minor extremity.

Under DC 5214, a 20 percent rating is warranted for favorable ankylosis with 20 to 30 degrees dorsiflexion of the minor wrist.  A 30 percent rating is warranted for ankylosis of any other position, except favorable of the minor wrist.  Lastly, a 40 percent rating is warranted for unfavorable ankylosis of the minor wrist.  The diagnostic code also directs that extremely unfavorable ankylosis be rated as loss of use of hands under DC 5125, which provides for a single 60 percent rating for loss of use of the minor hand.  38 C.F.R. § 4.71a (2011).

Under DC 5215, a 10 percent disability rating is warranted for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm. The Board observes that the 10 percent rating is the maximum rating provided under Diagnostic Code 5215.  38 C.F.R. § 4.71a (2011).


Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the shoulder, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating in excess of 20 percent for service-connected left wrist injury.

The records reflect that the Veteran received treatment at the VA for his left wrist disability.  The Veteran's treatment included medication, such as ibuprofen and tramadol.

The Veteran was afforded a VA examination in March 2010.  His main complaint was primarily weakness, as well as an inability to use his left hand in the same capacity as his right.  He was noted to be right hand dominant and had no hospitalization or surgeries since September 2000.  The Veteran reported taking medication for his left wrist disability, but used no assistive devices or braces.  The disability affected his activities of daily living, as he was not able to use the left hand as well as he would like to.  The examiner noted that the Veteran was currently unemployed, but that his condition was present when he was employed although it did not limit his job all that much.  Upon examination, the examiner noted that there was no motion in dorsiflexion, palmar flexion, radial deviation, or ulnar deviation secondary to his fusion.  The examiner did not provide information that was specific to §38 C.F.R. § 4.71a, DC 5214 and 5215, and another VA examination was requested for further clarification.

The Veteran was afforded another VA examination in October 2011.  The Veteran was noted to be right hand dominant.  Additionally,  the Veteran reported that weather and efforts to use his left wrist in lifting would precipitate every few weeks for a few days, which was alleviated by medication and rest.  Upon examination, the examiner noted that the Veteran had his wrist fused in 20 degrees of dorsiflexion and no motion was possible; pain began when motion was attempted.  Additionally, there was no radial or ulnar deviation possible on motion.  The Veteran was noted to not have additional limitation in range of motion of the wrist following repetitive-use testing.  The Veteran displayed functional loss and/or functional impairment of the wrist, such as weakened movement, excess fatigability, pain on movement, swelling, and less movement than normal.  Additionally, pain and tenderness of the left wrist were noted.  Further, there was palpable or visible muscle contraction, but no joint movement of the left wrist.  The examiner noted that the Veteran had favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  Moreover, the examiner also noted that the Veteran's wrist did not display functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray testing showed that the Veteran had degenerative arthritis of the left wrist.  Lastly, the examiner noted that the Veteran's left wrist disability impacted his ability to work due to complete fusion, impacting his ability to lift, carry, and conduct most heavy use or fine motor use of the left arm.  Further, the examiner stated that the Veteran only used the right hand in typing due to limits of his left wrist fusion.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an increased disability rating in excess of 20 percent for his left wrist disability.  Given that the Veteran's left wrist (minor) is fused (ankylosed) in 20 degrees of dorsiflexion, the Veteran meets the criteria for a 20 percent evaluation, under DC 5214.  The Veteran's left wrist injury does not exhibit ankylosis of the left wrist in any other position, except favorable, to warrant a higher 30 percent disability rating.

The Board has considered whether the criteria for an evaluation in excess of 20 percent are met under any other applicable Diagnostic Codes.  See DCs 5003 (degenerative arthritis), 5010 (traumatic arthritis), 5215 (limitation of motion), DC 5125 (loss of use of the hand).   However, the Board notes that a 10 percent disability evaluation is the highest evaluation available under DC 5215.  Therefore, the Veteran would not be entitled to a higher disability evaluation under this DC.

Additionally, since the Veteran is already in receipt of a schedular 20 percent rating based on ankylosis of the minor wrist under DC 5214, the Veteran is not entitled to a separate compensable evaluation under DC 5003 nor 5010, for arthritis, since the regulation specifies that an evaluation for arthritis may not be assigned where a compensable evaluation for limitation of motion of the joint has been assigned.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Nor is a higher rating warranted under the diagnostic code pertaining to loss of use of the hand.  38 C.F.R. §§ 4.71a, DC 5125.  The Board acknowledges that the October 2011 VA examiner noted that the Veteran's wrist disability affects his ability to work.  However, the examiner also mentioned that the Veteran's wrist did not display functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Additionally, while the March 2010 examiner noted that the Veteran's disability affected his activities of daily living, he reported that he was unable to use the left hand as well as he would like to, not that he had total loss of use of his left hand.  Accordingly, the Board finds that the Veteran is not entitled to a higher rating under DC 5125.  

The Board has also considered whether there is additional functional loss due to fatigability, incoordination, and pain on movement, and notes that, throughout the appeal, the Veteran has reported having left wrist weakened movement, excess fatigability, swelling, and pain on movement.  However, the severity of his left wrist disability is contemplated in the current disability rating.  Moreover, even when considering pain and functional impairment, the Veteran's range of motion findings do not approach the criteria for a 30 percent rating under DC 5214.  

Next, the Board acknowledges that, on his most recent October 2011 VA examination, the Veteran was noted to have scars on his left wrist as a result of his service-connected left wrist injury.  The Board recognizes that, under certain circumstances, assigning a separate rating for a scar would not violate the rule against pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Veteran was noted to have a residual scar of the left wrist volar bone excision and a residual scar left dorsal wrist fusion and fragment excision.  The examiner noted that one of the Veteran's scars was painful.  However, the scars were not unstable, due to burns, superficial non-linear, or deep non-linear.  The Veteran's scars were noted to be 14 cm and 6 cm, and linear.  Additionally, the examiner noted that the scars did not result in limitation of function or impact his ability to work.  

The Board finds that the Veteran is entitled to a separate 10 percent disability rating for his left wrist scar under DC 7804, for one or two scars that are painful.  As stated above, the Veteran's scars have not been shown to be deep and nonlinear, superficial and nonlinear, or unstable.  Therefore, the Board finds that the additional diagnostic criteria pertaining to scars do not provide for a higher rating for that manifestation of his left wrist disability.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804.

For the reasons and bases provided above, the preponderance of the evidence in this case is against the Veteran's claim for a rating in excess of 20 percent for his left wrist disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Accordingly, the Veteran's claim for an increased rating for a left wrist disability is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board acknowledges that the October 2011 VA examiner noted the Veteran's left wrist disability affected his ability to work, such as impacting his ability to lift, carry, and conduct most heavy use or fine motor use of the left arm, and even only uses his right hand in typing due to limits of his left wrist fusion.  However, the record reflects that the Veteran was not rendered unemployable by this disability.  Nor has the Veteran's left wrist disability been shown to warrant frequent, or, indeed, any periods of hospitalization throughout the relevant appeals period, or to otherwise render impractical the application of the regular schedular standards.  The March 2010 VA examiner noted that the Veteran had no hospitalization or surgeries since September 2000.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Entitlement to an increased disability rating in excess of 20 percent for a left wrist injury (minor wrist), is denied.

A separate 10 percent rating, but no higher, for left wrist scars is granted.


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


